Citation Nr: 1134076	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral foot disability.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 25, 1989, to December 8, 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the Veteran's claim for service connection for a bilateral foot disorder.  By decision dated October 2007, the Board found the evidence was new and material, and reopened the claim.  The matter of service connection for a bilateral foot disability on the merits was remanded for additional development of the record.  The Board subsequently denied service connection in a September 2009 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated March 2010, granted a Joint Motion for Remand.  In a September 2010 determination, the Board again remanded the claim.  The case is again before the Board for appellate consideration.

In its September 2009 determination, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disability, to include on a secondary basis.  While the requested action was accomplished, it does not appear that the matter has been readjudicated by the RO.  Thus, this matter remains pending at the RO.


FINDING OF FACT

The Veteran's preexisting bilateral foot disability as likely as not increased in severity during service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a bilateral foot disability was aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As explained below, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further notice or development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

An examination of the feet on the entrance examination in June 1989 was abnormal.  It was noted the Veteran had moderate pes planus and hallux valgus.  It was indicated the condition was asymptomatic.  The Veteran was seen for foot problems in October 1989.  Treatment consisted of arch supports, medication and cold water soaks with elevation.  

The Veteran was seen by a private podiatrist in May 2000.  She complained of painful bilateral lower extremities.  She stated she received arch supports in service, but stated she had never had any other therapy for her bilateral plantar fascia.  Following an examination, the assessments were plantar fasciitis, hallux abductovalgus deformity and limb pain.  

When seen by L. N. Larabee, Jr., M.D. in July 2002, the Veteran reported she was a certified nursing assistant.  She related she had a several year onset of bilateral foot pain, which began in service.  She noted she had been given various shoe inserts without resolution.  She added "[a]ll my life I have had problems with my feet and after entering service the condition worsened."  The examiner indicated the Veteran had bilateral foot pain and plantar fasciitis.  In September 2002, Dr. Larabee stated the Veteran had had plantar fasciitis and heel spurs for ten years.  The diagnoses were bilateral plantar fasciitis and heel spurs.  

A right plantar fascial release and right plantar nerve lateral branch release were performed in October 2002.

The Veteran again saw Dr. Larabee in March 2003.  He noted that on her initial visit in July 2002, she had pain for more than a year.  He added the Veteran had been in service for about 12 weeks in 1989, and was diagnosed with flatfeet.  Dr. Larabee stated the Veteran wanted to know if he felt her current foot problems were related to service.  He commented that it was possible, observing that she had to do quite a bit of strenuous activity on her feet during that time.  He acknowledged it would be difficult to prove one way or the other.

In a statement dated October 2003, Dr. Larabee commented he had been treating the Veteran for a bilateral foot condition.  He opined her foot condition was more likely than not related to service.

On VA examination of the feet in February 2009, the Veteran reported she was on profile for her feet during service.  She stated she had a lot of aching and soreness on the sides and along the arches.  X-rays showed bilateral bunions with slight hallux valgus and heel spurs.

The Veteran was afforded a VA podiatry examination in March 2009.  She reported bilateral Achilles tendon pain, bilateral heel pain and bilateral bunion pain for more than 20 years.  She claimed she was profiled twice in service for her foot pain.  The assessments were flexible pes planus with a compensated forefoot varus, bilateral plantar fasciitis, insertional Achilles tendinitis/nosis with spur changes and bilateral hallux valgus.  Following a review of the claims folder, the examiner noted the Veteran's preexisting foot disorder was asymptomatic when she entered service.  He added she had undergone multiple treatments following service, including surgery.  He commented pes planus was known to cause plantar fasciitis and hallux valgus and had been associated with Achilles insertional tendinopathy.  The latter condition had also been shown to be a factor in worsening a pes planus deformity.  The podiatrist opined the Veteran's current bilateral foot disability was less likely as not caused by service.  He also concluded it was less likely as not aggravated by an injury in service, as these conditions were preexisting and are known congenital deformities.  He further opined it was less likely as not that service aggravated her problems as there was one isolated treatment in 1989.  Finally, he observed the conditions are considered natural processes associated with pes planus, regardless of the demands of service.  

The Veteran was again seen by Dr. Larabee in May 2010.  She reported bilateral foot pain which had been ongoing since boot camp in 1989.  She asserted she had never had any problems with her feet, but after starting boot camp and the daily activities, the pain developed.  She added that even after discontinuing the activities, her pain continued and had increased steadily over time.  The diagnosis was hallux valgus with first metatarsophalangeal osteoarthritis.  Dr. Larabee noted the Veteran had bilateral pes planus and hallux valgus of the left foot.  He opined these findings are more likely than not related to her time in service and both problems are more likely than not to have been aggravated by service.  He added the Veteran had evidence for underlying mild osteoarthritis, but as per her report, this was not symptomatic until she had increased activity with boot camp.

In a statement dated March 2011, Dr. Larabee noted he reviewed the Veteran's service treatment records that had been given to him at the time of his evaluation in May 2010.  He related the Veteran had documented moderate pes planus at the time of her entry into service, and that she began to experience increased symptoms during basic training.  He pointed out she was given arch supports in service.  Thus, based on the review of the medical records from service and his evaluations from 2002 to 2010, his opinion remained that the Veteran's foot problems were more than likely permanently aggravated by her time in service with the strenuous activity associated with basic training.  Dr. Larabee acknowledged the opinion of the VA podiatrist, but stated whether congenital or not, the injury the Veteran sustained in service more likely than not can permanently aggravate the symptoms more so than being a normal progression of the condition.  He reiterated his opinion that the Veteran's preexisting foot condition increased symptomatically in severity shortly after her time in basic training.  Thus, he felt "70% sure that this activity contributed to her ongoing foot problems."

Since the entrance examination demonstrates the Veteran had a bilateral foot disability, the presumption of soundness at entrance does not attach in this case. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting bilateral foot disorder increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Veteran asserts service connection is warranted for a bilateral foot disability.  She claims she has experienced foot problems since service, and maintains her preexisting condition was aggravated by service.  The Board recognizes there are conflicting medical opinions.  The Board notes Dr. Larabee had access to the service treatment records and has been treating the Veteran since 2002.  The Board also acknowledges the Veteran is a certified nurse assistant and is obviously competent to report her symptoms.  Under the circumstances, the Board finds the evidence is in equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes service connection for a bilateral foot disability is warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral foot disability on the basis of aggravation is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


